Citation Nr: 1136019	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for mouth trauma.

3.  Entitlement to service connection for residuals of coral poisoning.


REPRESENTATION

Veteran represented by:	L. Baker, Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1950 to August 1953 and from June 1954 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by which the RO, in pertinent part, denied the claims herein.

In March 2009, the Veteran and his representative met with a Decision Review Officer at the RO, and a Conference Report was issued on the date of the meeting.  The Conference Report has been associated with the claims file.

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in June 2011, only a day or so before the hearing was set to take place.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  See 38 C.F.R. § 20.704(e) (2010).  

The issue of entitlement to service connection for damage to the audio sensory system has been raised by the record (see August 31, 2011 statement of the representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for sinusitis and mouth trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There being no evidence to the contrary, a left forearm scar is shown to be related to the Veteran's active duty service.


CONCLUSION OF LAW

A left forearm scar was incurred in active duty service.  38 U.S.C.A.
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initial Matter

As an initial matter, the Veteran's service treatment records, with the exception of his Forms DD-214 and a few limited documents not pertinent the herein, are likely unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In an August 2011 statement, the Veteran's representative contradicted the absence of records.  When service records are missing, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the benefit sought is granted.  Thus, whether or not the service records are missing is immaterial, as the Veteran is not prejudiced by their absence.  

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The Veteran alleges that he fell onto a coral runway in Guam while loading ammunition in the tail gunner's position on a Board-50 and sustained a left arm injury.  He indicated that pieces of crushed coral were removed from the wound and that he currently suffered from symptomatic left upper extremity scars as a result.

On VA examination in April 2011, the Veteran reported that in 1952, while stationed on Guam, he fell off a ladder onto a coral runway and injured his left upper extremity.  The examiner observed a 5.5 centimeter by 0.3 centimeter scar over the left dorsal forearm that was partially obscured by a tattoo, which was present before the injury.  The scar was probed to remove coral.  It swelled in the summer heat but was otherwise asymptomatic.  The etiology of the scar, according to the examiner, was a fall onto a coral runway in 1952.  

The Veteran's DD Form 214 from his first period of service reveals that he served in the Air Force, that he received an Air Crew Member Badge, and that he was part of the 830th Bombardment Squadron.  

The Veteran is competent to describe his fall, and the Board finds him credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Obviously, the Veteran has firsthand knowledge of his fall.  As well, the circumstances of the fall are consistent with the nature of his service in or about 1952, when it is alleged to have taken place.  As such, the Board finds the Veteran's account credible.  The Veteran was in the Air Force.  Thus, falling onto a runway is plausible.  Moreover, the Board credits his assertions regarding the composition of the runway onto which he fell, because the peculiar nature of the runway, which had coral particles in it, would likely have been known to someone working on it.  

In sum, the Board believes that the Veteran sustained a fall in service onto a coral runway and does not doubt the Veteran's assertions regarding a left upper extremity injury pursuant to the fall.  Because the April 2011 VA examiner linked the Veteran's current left forearm scar to the above mentioned in-service injury, service connection for the residual scar is granted.  38 C.F.R. § 3.303.

The Board notes that while it finds credible the Veteran's contentions regarding the removal of coral particles from his wound, whether or not coral poisoning actually occurred is a medical question, which the Veteran is not shown to be competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Whether or not coral poisoning occurred at the time of injury, the only residual appears to be a scar that is occasionally symptomatic.  It is for this residual scar alone that service connection is granted.  


ORDER

Service connection for a left forearm scar is granted.


REMAND

Initially, the Board observes that in March 2008, the RO found that the service records were unavailable for review.  In an August 2011 written statement, the Veteran's agent asserted that she had no trouble obtaining the Veteran's service records from the NPRC.  Unfortunately, she did not enclose a copy of those records.  Due to the agent's assertions, however, the RO is asked to make one more attempt to obtain the Veteran's service records.  If they are not available, the RO should document its efforts to obtaining them.

The Veteran contends that he sustained mouth trauma during deployments in Mildenhal, England (1951), Lakenheath, England (1952), and in Guam (1953).  The nature of the mouth trauma alleged is unclear.  At one time, the Veteran asserted that he lost teeth.  He is now maintaining that the mouth trauma consisted of damage to the "audio sensory system."  A VA examination is necessary in order to determine whether the Veteran suffered mouth trauma in service to include any damage to the jaw structure and/or neurological damage.  If so, the examiner is asked to opine regarding the etiology of any type of mouth trauma diagnosed.  The examination instructions are contained below.  

The Veteran was afforded a VA general medical examination in April 2011.  The examination report contains a discussion of the Veteran's nose and sinuses.  The RO has not considered this new evidence, and the Veteran has not signed a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2010).  As such, this evidence must be reviewed by the RO/AMC before the Board renders a decision herein.  

During the April 2011 VA examination, the Veteran reported that he had 2 episodes of sinusitis in the past 12 months.  In denying the Veteran's claim, the RO indicated that there was no evidence a current sinusitis disability.  In light of the VA examination report, the Board is of the opinion that a medical examination should be scheduled to determine whether a diagnosis of sinusitis is warranted and, if so, whether it is at least as likely as not related to service.  See 38 C.F.R. § 3.159 (2010).  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make an additional attempt to secure the Veteran's service records to include the service treatment records from the NPRC.  In the event that request yields no records, the RO should document its efforts to obtain them.  If necessary, contact the Veteran and his representative and request copies of any service records in their possession that are not currently contained in the claims file.

2.  Contact the Veteran and request that he identify any pertinent VA or other inpatient or outpatient treatment records pertinent to the claims of service connection for sinusitis and mouth trauma.  The RO should attempt to obtain any identified records and associate them with the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  Schedule a VA medical examination to determine the nature of mouth trauma alleged by the Veteran.  The claims files must be furnished to the examiner.  In particular, the examiner is asked to determine whether there is any damage to the maxilla or mandible and/or neurological damage that is related to "mouth trauma."  Regarding any sort of mouth trauma diagnosed, the examiner is asked to opine, after eliciting a full medical history from the Veteran, whether it is at least as likely as not (50% or greater likelihood) related to service.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and provide a rationale for all opinions and conclusions.

4.  Schedule a VA medical examination to determine whether the Veteran indeed suffers from sinusitis, as he claims.  The claims file must be furnished to the examiner.  The examiner should indicate whether there is a current diagnosis of sinusitis.  If so, after eliciting a complete medical history for the Veteran, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the claimed sinusitis is related to service.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and provide a rationale for all opinions and conclusions.

5.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


